Citation Nr: 0529228	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a right knee 
disorder, including as secondary to a service-connected left 
knee disorder.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 1983, March 1994 to March 1999, and December 
2001 to April 2002.  It appears that he also had additional 
service with the Alaska Air National Guard, including from 
February 1990 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) dated in July 
2003.  

In May 2005, the veteran offered testimony at a hearing held 
before the undersigned Veterans Law Judge during a Travel 
Board hearing held at the RO.  At the hearing, the veteran 
submitted additional records, along with a waiver of RO 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The veteran's service medical records show findings of very 
slight pes planus in April 1982.  The assessment was rule out 
stress fracture.  A May 1982 x-ray report of the feet shows 
that the veteran reported that he was told that he had bone 
chips in both feet.  He complained of pain in his ankles.  
The x-ray revealed no significant abnormality.  On separation 
examination in July 1983, the veteran gave a history of foot 
trouble.  Clinical evaluation revealed flat feet.  However, a 
National Guard report of medical examination in December 1989 
showed a normal arch with asymptomatic feet.

National Guard records dated in April 1990 show that the 
veteran complained of right knee pain.  He denied a history 
of trauma.  The assessment was overuse syndrome.  The veteran 
further complained of left heel pain in April 1990.  He 
denied a history of trauma.  The assessment was heel spur, 
fasciitis.  In May 1990, the veteran complained of left arch, 
left heel, and right knee pain.  The assessment was right 
knee pain, possible overuse, and contusion to the navicular, 
left arch.  In December 1990, the veteran reported right foot 
pain for one month.  The assessment was questionable bruise 
of the right, first MCP joint.  X-ray of the foot was 
negative.  Post-service x-rays of the right knee in September 
2002 were normal.

The veteran has urged that he injured himself in the course 
of his duties as a pararescue person in service.  He 
performed many parachute jumps and other rigorous physical 
activities routinely, including being a military dog handler 
and undertaking missions in rough, remote terrain.  In view 
of his documented duties, he urges that he is entitled to a 
VA examination to ascertain whether he currently has 
identifiable disorders of the shoulders, hips, feet, and 
right knee.  He also urges that he has problems with his 
right knee that are due to his service-connected left knee 
disability.  At his hearing before the undersigned, the 
veteran's representative urged that the veteran is entitled 
to a VA examination for these complaints.  He submitted a 
magnetic resonance imaging (MRI) report dated in June 2004 
showing an impression of chondromalacia patella of the right 
knee.  The Board finds this request reasonable under the 
circumstances.  

The veteran and his representative have also urged that he is 
entitled to an examination for tinnitus.  The veteran has 
reported a history of constant ringing in the ears.  National 
Guard records show that in September 1990 he complained of a 
water buildup in his right ear which occurred during scuba 
school.  In December 1990, he was diagnosed as having post 
nasal drainage leading to eustachian tube dysfunction.  It 
also appears that he was routinely exposed to noise during 
service.  Accordingly, the Board finds that an audiological 
evaluation is warranted.  

Additionally, the veteran testified that he had treatment for 
orthopedic problems from Drs. McGuire and Keyster.  It is 
unclear whether additional records exist.  Any additional 
records should be requested.  

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159(c) (2) 
and (c) (4) (2005).  The veteran should be scheduled for an 
orthopedic examination as well as an audiological examination 
for tinnitus.  Additional attempts should also be made to 
obtain his identified private and VA treatment records, as 
discussed above.  

Finally, the RO should request verification of the complete 
dates of the veteran's service, as well as the type of 
service during each period of enlistment.

Accordingly, the case is REMANDED for the following:

1.  Contact the Adjutant General of the 
Alaska Air National Guard, the National 
Personnel Records Center (NPRC) and any other 
indicated agency, and request verification of 
the complete dates of the veteran's service 
(including any service performed in 1990), as 
well as the type of service during each 



period of enlistment, i.e., whether it was 
active duty, active duty for training, or 
inactive duty for training.  All periods of 
active duty for training or inactive duty for 
training should be separately noted.  

2.  Attempt to obtain any additional 
treatment records for the veteran from Drs. 
McGuire and Keyster for the shoulders, hips, 
feet, and right knee, as well as from the VA 
treatment facility in Anchorage, dated since 
2002.  If these records are not available, a 
negative reply is requested.  

3.  Thereafter, schedule the veteran for a VA 
orthopedic examination for his shoulders, 
hips, feet, and right knee.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claim file was reviewed.  All necessary 
tests should be conducted.  A rationale for 
any opinion expressed should be provided.

The examiner should identify all disorders of 
the shoulders, hips, feet, and right knee.  
The examiner should specifically determine 
whether or not the veteran suffers from pes 
planus.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any disorder of the shoulders, hips, feet, or 
right knee had its onset during active 
service or is related to any in-service 
disease or injury.  

Also, the examiner should provide an opinion 
as to whether it is at least as likely as not 
that any right knee disorder was either 
caused or aggravated by the veteran's 
service-connected left knee disorder.  

4.  Schedule the veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claim file was reviewed.  All necessary 
tests should be conducted.  A rationale for 
any opinion expressed should be provided.

The examiner should identify any tinnitus.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any tinnitus had its onset during active 
service or is related to any in-service 
disease or injury, including noise exposure 
and/or scuba diving.  

5.  Finally, readjudicate the veteran's 
claims currently on appeal, with 
consideration of all evidence.  If the 
determination is adverse to the veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


